Case 2:16-cv-03714-GW-AGR Document 2040 Filed 01/28/20 Page 1 of 2 Page ID
       REDACTED VERSION OF DOCUMENT
                               #:135420 PROPOSED TO BE FILED UNDER SEAL


 1   MARK D. SELWYN (SBN 244180)
     mark.selwyn@wilmerhale.com
 2   WILMER CUTLER PICKERING
       HALE AND DORR LLP
 3   950 Page Mill Road
     Palo Alto, California 94304
 4   Tel: (650) 858-6000
     Fax: (650) 858-6100
 5
     JAMES M. DOWD (SBN 259578)
 6   james.dowd@wilmerhale.com
     AARON S. THOMPSON (SBN 272391)
 7   aaron.thompson@wilmerhale.com
     WILMER CUTLER PICKERING
 8     HALE AND DORR LLP
     350 South Grand Avenue, Suite 2100
 9   Los Angeles, California 90071
     Tel: (213) 443-5300
10   Fax: (213) 443-5400
11   Attorneys for Defendants and Counter-
     Claim Plaintiffs Broadcom Limited,
12   Broadcom Corporation, Avago
     Technologies Limited, and Apple Inc.
13
14                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
15   THE CALIFORNIA INSTITUTE OF    CASE NO. 2:16-cv-3714-GW(AGRx)
16   TECHNOLOGY,
                   Plaintiff,       DEFENDANTS’ MEMORANDUM
17                                  IN FURTHER SUPPORT OF
         vs.                        THEIR ORAL MOTIONS FOR
18                                  JUDGMENT AS A MATTER OF
     BROADCOM LIMITED, BROADCOM LAW UNDER RULE 50(A)
19   CORPORATION, AVAGO
     TECHNOLOGIES LIMITED, AND      Hon. George H. Wu
20   APPLE INC.,                    Trial: January 14, 2020
                                    Time: 8:30 AM
21                 Defendants.      Place: Courtroom 9D

22
23
24
25
26
27
28                                                                 Case No. 2:16-cv-3714-GW-AGRx
               DEFS.’ MEM. IN FURTHER SUPPORT OF THEIR PRE-VERDICT ORAL RULE 50(A) JMOL MOTS.

     ActiveUS 178005070v.22
Case 2:16-cv-03714-GW-AGR Document 2040 Filed 01/28/20 Page 2 of 2 Page ID
       REDACTED VERSION OF DOCUMENT
                               #:135421 PROPOSED TO BE FILED UNDER SEAL


 1   BROADCOM LIMITED, BROADCOM
     CORPORATION, AVAGO
 2   TECHNOLOGIES LIMITED, AND
     APPLE INC.,
 3
                              Counterclaim-
 4                            Plaintiffs,
 5         vs.
 6   THE CALIFORNIA INSTITUTE OF
     TECHNOLOGY,
 7
                              Counterclaim-
 8                            Defendant.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                   Case No. 2:16-cv-3714-GW-AGRx
                 DEFS.’ MEM. IN FURTHER SUPPORT OF THEIR PRE-VERDICT ORAL RULE 50(A) JMOL MOTS.

     ActiveUS 178005070v.22
